31 N.Y.2d 848 (1972)
In the Matter of Philip C. Niles et al., Appellants,
v.
Joseph H. Murphy et al., Constituting the State Tax Commission, Respondents.
Court of Appeals of the State of New York.
Argued November 27, 1972.
Decided December 6, 1972.
Harvey M. Lifset for appellants.
Louis J. Lefkowitz, Attorney-General (Robert W. Bush and Ruth Kessler Toch of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs, on the opinion at the Appellate Division.